Exhibit 10.3

PATENT AND TRADEMARK SECURITY AGREEMENT

 

PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”) dated as of November
12, 2008 by and among each of:

GAMESTOP CORP., a corporation organized under the laws of the State of Delaware
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051; and

GAMESTOP HOLDINGS CORP., a corporation organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051; and

GAMESTOP, INC., a corporation organized under the laws of the State of Minnesota
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051; and

SUNRISE PUBLICATIONS, INC., a corporation organized under the laws of the State
of Minnesota having a place of business at 625 Westport Parkway, Grapevine,
Texas 76051; and

ELECTRONICS BOUTIQUE HOLDINGS CORP., a corporation organized under the laws of
the State of Delaware, having a place of business at 625 Westport Parkway,
Grapevine, Texas 76051, and

ELBO INC., a corporation organized under the laws of the State of Delaware,
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051, and

EB INTERNATIONAL HOLDINGS, INC., a corporation organized under the laws of the
State of Delaware, having a place of business at 625 Westport Parkway,
Grapevine, Texas 76051 (each such Person, individually, a “Grantor” and
collectively, the “Grantors”); and

GAMESTOP BRANDS, INC., a corporation organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051; and

MARKETING CONTROL SERVICES, INC., a corporation organized under the laws of the
Commonwealth of Virginia having a place of business at 10 S. Jefferson Street,
Ste. 1400, Roanoke, Virginia 24011; and

GAMESTOP (LP), LLC, a limited liability company organized under the laws of the
State of Delaware having a place of business at 625 Westport Parkway, Grapevine,
Texas 76051; and

 

1





GAMESTOP OF TEXAS (GP), LLC, a limited liability company organized under the
laws of the State of Delaware having a place of business at 625 Westport
Parkway, Grapevine, Texas 76051; and

SOCOM LLC, a limited liability company organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051; and

GAMESTOP TEXAS LP, a limited partnership organized under the laws of the State
of Texas having a place of business at 625 Westport Parkway, Grapevine, Texas
76051; and

BANK OF AMERICA, N.A., a national banking association, as collateral agent (in
such capacity, the “Collateral Agent” for the Secured Parties (as defined
herein), in consideration of the mutual covenants contained herein and benefits
to be derived herefrom.

 

WITNESSETH:

WHEREAS, the Grantors have entered into a certain Term Loan Agreement dated as
of even date herewith (as such may be amended, modified, supplemented or
restated hereafter, the “Loan Agreement”) by and among (i) the Grantors, (ii)
the Lenders named therein, (iii) Bank of America, N.A., as Administrative Agent
and Collateral Agent for the Lenders, and (iv) Banc of America Securities LLC,
as Lead Arranger and Lead Bookrunner, pursuant to which Loan Agreement the
Lenders have agreed to make the Term Loans to the Grantors upon the terms and
subject to the conditions specified in, the Loan Agreement; and

WHEREAS, the Grantors have entered into a certain Security Agreement of even
date herewith in favor of the Collateral Agent and the Secured Parties (as such
may be amended, modified, supplemented or restated hereafter, the “Security
Agreement”), pursuant to which Security Agreement each Grantor grants the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
the “Collateral” as defined in the Security Agreement; and

WHEREAS, the obligations of the Lenders to make the Term Loan A are conditioned
upon, among other things, the execution and delivery by the Grantors of an
agreement in the form hereof to secure the Secured Obligations (as defined
herein).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Collateral Agent hereby agree
as follows:

 

SECTION 1

Definitions

 

2





1.1   Generally. Unless the context otherwise requires, all capitalized terms
used but not defined herein shall have the meanings set forth in the Loan
Agreement, and all references to the UCC shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the UCC differently than in another Article
thereof, the term shall have the meaning set forth in Article 9, and provided
further that if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of the security interest in any IP
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

1.2       Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

(a)       “Intellectual Property” shall have the meaning assigned to such term
in Section 3 hereof.

(b)       “IP Collateral” shall have the meaning assigned to such term in
Section 2 hereof.

(c)       “Licenses” shall mean, collectively, the Patent Licenses and Trademark
Licenses.

(d)       “Loan Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

(e)       “Patents” shall mean all letters patent and applications for letters
patent of each Grantor, and the inventions and improvements therein disclosed,
and any and all divisions, reissues and continuations of said letters patent
including, without limitation the patents listed on EXHIBIT A annexed hereto and
made a part hereof.

(f)        “Patent Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, use or
sell any invention covered by a Patent, including, without limitation, the
agreements listed on EXHIBIT A annexed hereto and made a part hereof.

(g)       “PTO” shall mean the United States Patent and Trademark Office or any
other federal governmental agency which may hereafter perform its functions.

(h)       “Secured Obligations” shall have the meaning assigned to such term in
the Security Agreement.

 

3





(i)        “Security Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

(j)        “Trademarks” shall mean all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, trade
styles, service marks, designs, logos and other source or business identifiers
of each Grantor, whether registered or unregistered, including, without
limitation, the trademarks listed on EXHIBIT B annexed hereto and made a part
hereof, together with all registrations and recordings thereof, all applications
in connection therewith, and any goodwill of the business connected with, and
symbolized by, any of the foregoing.

(k)       “Trademark Licenses” shall mean all agreements, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, including, without limitation, the agreements listed on EXHIBIT B
annexed hereto and made a part hereof.

1.3       Rules of Interpretation. The rules of interpretation specified in
Section 1.2 of the Loan Agreement shall be applicable to this Agreement.

SECTION 2

Security Interest

In furtherance and as confirmation of the Security Interest granted by the
Grantors to the Collateral Agent (for the ratable benefit of the Secured
Parties) under the Security Agreement, and as further security for the payment
or performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby ratifies such Security Interest and grants to the Collateral
Agent (for the ratable benefit of the Secured Parties) a continuing security
interest, with a power of sale (which power of sale shall be exercisable only
following the occurrence of an Event of Default), in all of the present and
future right, title and interest of the Grantors in and to the following
property, and each item thereof, whether now owned or existing or hereafter
acquired or arising, together with all products, proceeds, substitutions, and
accessions of or to any of the following property (collectively, the “IP
Collateral”):

 

 

(a)

All Patents and Patent Licenses.

 

(b)

All Trademarks and Trademark Licenses.

 

(c)

All renewals of any of the foregoing.

(d)       All General Intangibles connected with the use of, or related to, any
and all Intellectual Property (including, without limitation, all goodwill of
the Grantors and their business, products and services appurtenant to,
associated with, or symbolized by, any and all Intellectual Property and the use
thereof).

 

4





(e)       All income, royalties, damages and payments now and hereafter due
and/or payable under and with respect to any of the foregoing, including,
without limitation, payments under all Licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof.

(f)        The right to sue for past, present and future infringements and
dilutions of any of the foregoing.

(g)       All of the Grantors’ rights corresponding to any of the foregoing
throughout the world.

SECTION 3

Protection of Intellectual Property By Grantors

Except as set forth below in this Section 3, the Grantors shall undertake the
following with respect to each of the items respectively described in Sections
2(a), (b), (c), and (d) (collectively, the “Intellectual Property”):

 

3.1       Pay all renewal fees and other fees and costs associated with
maintaining the Intellectual Property and with the processing of the
Intellectual Property and take all other reasonable and necessary steps to
maintain each registration of the Intellectual Property.

3.2       Take all actions reasonably necessary to prevent any of the
Intellectual Property from becoming forfeited, abandoned, dedicated to the
public, invalidated or impaired in any way.

3.3       At the Grantors’ sole cost, expense, and risk, pursue the prompt,
diligent processing of each application for registration which is the subject of
the security interest created herein and not abandon or delay any such efforts.

3.4       At the Grantors’ sole cost, expense, and risk, take any and all action
which the Grantors reasonably deem appropriate under the circumstances to
protect the Intellectual Property from infringement, misappropriation or
dilution, including, without limitation, the prosecution and defense of
infringement actions.

Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, and no Material Adverse Effect would result therefrom, no Grantor
shall have an obligation to use or to maintain any Intellectual Property (i)
that relates solely to any product that has been discontinued, abandoned or
terminated, and (ii) that has been replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the lien created by this Agreement.

 

 

5





SECTION 4

Grantors’ Representations and Warranties

The Grantors represent and warrant that:

 

4.1       EXHIBIT A is a true, correct and complete list of all Patents and
Patent Licenses owned by the Grantors as of the date hereof.

4.2       EXHIBIT B is a true, correct and complete list of all Trademarks and
Trademark Licenses owned by the Grantors as of the date hereof.

4.3       Except as set forth in EXHIBITS A and B, none of the Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which any Grantor is the licensor or franchisor.

4.4       All IP Collateral is, and shall remain, free and clear of all Liens,
encumbrances, or security interests in favor of any Person, other than Liens
permitted pursuant to Section 6.02 of the Credit Agreement and Liens in favor of
the Collateral Agent.

4.5       Each Grantor owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim has been asserted and is pending by any Person challenging or questioning
the use by any Grantor of any of the Intellectual Property owned by any Grantor
or the validity or effectiveness of any of the Intellectual Property owned by
any Grantor, nor does any Grantor know of any valid basis for any such claim,
except as otherwise set forth in the Loan Agreement. To the knowledge of the
Grantors, the use by the Grantors of the Intellectual Property does not infringe
the rights of any Person in any material respect. No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or any Grantor’s rights in, any Intellectual
Property in any respect that could reasonably be expected to have a Material
Adverse Effect on the business or the property of any Grantor.

4.6       The Grantors shall give the Collateral Agent written notice (with
reasonable detail) within ten (10) days following the occurrence of any of the
following:

(a)       The Grantors’ obtaining rights to, and filing applications for
registration of, any new Intellectual Property, or otherwise acquiring ownership
of any newly registered Intellectual Property (other than the Grantors’ right to
sell products containing the trademarks of others in the ordinary course of the
Grantors’ business).

(b)       The Grantors’ becoming entitled to the benefit of any registered
Intellectual Property whether as licensee or licensor (other than the Grantors’
right to sell products containing the trademarks of others in the ordinary
course of the Grantors’ business).

 

(c)

The Grantors’ entering into any new Licenses.

 

6





(d)       The Grantors’ knowing or having reason to know, that any application
or registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the PTO or any court or
tribunal) regarding the Grantors’ ownership of, or the validity of, any material
Intellectual Property or the Grantors’ right to register the same or to own and
maintain the same.

SECTION 5

Agreement Applies to Future Intellectual Property

 

5.1       The provisions of this Agreement shall automatically apply to any such
additional property or rights described in subsections (a), (b) and (c) of
Section 4.6, above, all of which shall be deemed to be and treated as
“Intellectual Property” within the meaning of this Agreement.

5.2       Upon the reasonable request of the Collateral Agent, the Grantors
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Collateral Agent’s security interest in any Patent or Trademark and
the goodwill and General Intangibles of the Grantors relating thereto or
represented thereby (including, without limitation, filings with the PTO or any
similar office), and the Grantors hereby constitute the Collateral Agent as
their attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed;
provided, however, the Collateral Agent’s taking of such action shall not be a
condition to the creation or perfection of the security interest created hereby.

SECTION 6

Grantors’ Rights To Enforce Intellectual Property

Prior to the Collateral Agent’s giving of notice to the Grantors (i) following
the occurrence of an Event of Default or (ii) pursuant to Section 6.1 below, the
Grantors shall have the exclusive right to sue for past, present and future
infringement of the Intellectual Property including the right to seek
injunctions and/or money damages, in an effort by the Grantors to protect the
Intellectual Property against encroachment by third parties, provided, however:

 

6.1       The Grantors first provide the Collateral Agent with written notice of
the Grantors’ intention to so sue for enforcement of any Intellectual Property.
If, in the reasonable opinion of the Collateral Agent, the Grantors have failed
to take appropriate action within sixty (60) days after such notice is given to
Collateral Agent, upon notice to the Grantors, the Collateral Agent may, subject
to the terms of the Intercreditor Agreement, (but shall not be required to) take
such action in the name of the Grantors, with any damages recovered in such
action, net of costs and attorneys’ fees reasonably incurred, to be applied as
provided in Section 6.2 of the Security Agreement.

 

7





6.2       Any money damages awarded or received by the Grantors on account of
such suit (or the threat of such suit) shall constitute IP Collateral.

6.3       Following the occurrence of any Event of Default, the Collateral
Agent, by notice to the Grantors may terminate or limit the Grantors’ rights
under this Section 6.

SECTION 7

Collateral Agent’s Actions To Protect Intellectual Property

In the event of:

 

(a)       the Grantors’ failure, within five (5) days of written notice from the
Collateral Agent, to cure any failure by the Grantors to observe or perform any
of the Grantors’ covenants, agreements or other obligations hereunder; and/or

 

(b)

the occurrence and continuance of any other Event of Default,

the Collateral Agent, acting in its own name or in that of the Grantors, may
(but shall not be required to) act in the Grantors’ place and stead and/or in
the Collateral Agent’s own right in connection therewith.

 

SECTION 8

Rights Upon Default

Upon the occurrence of any Event of Default, the Collateral Agent may exercise
all rights and remedies of a secured party upon default under the Uniform
Commercial Code as adopted in the State of New York, with respect to the
Intellectual Property, in addition to which the Collateral Agent may sell,
license, assign, transfer, or otherwise dispose of the Intellectual Property.
Any person may conclusively rely upon an affidavit of an officer of the
Collateral Agent that an Event of Default has occurred and that the Collateral
Agent is authorized to exercise such rights and remedies.

 

SECTION 9

Collateral Agent As Attorney In Fact

 

9.1       The Grantors hereby irrevocably constitute and designate the
Collateral Agent as and for the Grantors’ attorney in fact, effective following
the occurrence and during the continuance of an Event of Default:

(a)       To supplement and amend from time to time Exhibits A and B of this
Agreement to include any new or additional Intellectual Property of the
Grantors.

 

(b)

To exercise any of the rights and powers referenced herein.

 

8





(c)       To execute all such instruments, documents, and papers as the
Collateral Agent determines to be appropriate in connection with the exercise of
such rights and remedies and to cause the sale, license, assignment, transfer,
or other disposition of the Intellectual Property.

9.2       The within grant of a power of attorney, being coupled with an
interest, shall be irrevocable until this Agreement is terminated by a duly
authorized officer of the Collateral Agent.

9.3       The Collateral Agent shall not be obligated to do any of the acts or
to exercise any of the powers authorized by Section 9.1, but if the Collateral
Agent elects to do any such act or to exercise any of such powers, it shall not
be accountable for more than it actually receives as a result of such exercise
of power, and shall not be responsible to any Grantor for any act or omission to
act except for any act or omission to act as to which there is a final
determination made in a judicial proceeding (in which proceeding the Collateral
Agent has had an opportunity to be heard) which determination includes a
specific finding that the subject act or omission to act had been grossly
negligent or in actual bad faith.

SECTION 10

Collateral Agent’s Rights

 

Any use by the Collateral Agent of the Intellectual Property, as authorized
hereunder in connection with the exercise of the Collateral Agent’s rights and
remedies under this Agreement and under the Loan Agreement shall be coextensive
with the Grantors’ rights thereunder and with respect thereto and without any
liability for royalties or other related charges.

 

SECTION 11

Intent

This Agreement is being executed and delivered by the Grantors for the purpose
of registering and confirming the grant of the security interest of the
Collateral Agent in the IP Collateral with the PTO. It is intended that the
security interest granted pursuant to this Agreement is granted as a supplement
to, and not in limitation of, the Security Interest granted to the Collateral
Agent, for the ratable benefit of the Secured Parties, under the Security
Agreement. All provisions of the Security Agreement shall apply to the IP
Collateral. The Collateral Agent shall have the same rights, remedies, powers,
privileges and discretions with respect to the security interests created in the
IP Collateral as in all other Collateral. In the event of a conflict between
this Agreement and the Security Agreement, the terms of this Agreement shall
control with respect to the IP Collateral and the Security Agreement with
respect to all other Collateral.

 

9





SECTION 12

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

SECTION 13

Intercreditor Agreement

 

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Collateral Agent pursuant to this Agreement and the other Loan
Documents may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Borrowers, the
Agents, and the Lenders shall remain in full force and effect. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGES FOLLOW]

 

10





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

 

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, Inc.

GAMESTOP BRANDS, INC.

as Borrowers

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

MARKETING CONTROL SERVICES, INC.

GAMESTOP (LP), LLC

as Borrowers

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Authorized Signatory

 

 

 

GAMESTOP OF TEXAS (GP), LLC

as Borrower

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

11





 

GAMESTOP TEXAS LP

as Borrower

 

 

 

By:

GameStop of Texas (GP), LLC, its

general partner

 

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

SOCOM LLC

as Borrower

 

 

 

 

 

By:

/s/ Marc Summey

 

Name:

Marc Summey

 

Title:

President

 

 

12





 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.,

 

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

 

13

 

 